DETAILED ACTION
1.      Claims 1 – 3, 5 – 7, 9 - 16 of U.S. Application No. 16243518 filed on 01/09/2019 are presented for examination. Claims 4, and 8have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
Response to Arguments
Arguments regarding the 35 USC 112(a) rejections.
Claims 1 – 3, 5 – 15 were rejected in the final Office Action of 08/06/2020 for introducing a new subject matter. The Applicant amended independent claims 1, and 15 to remove the new subject matter, therefore, the 35 USC 112(a) rejection to claims 1 – 3, 5 – 15 is moot.
However, the Applicant added new claim 16 that have the previously introduced new subject matter, and argues that such limitations have support in the specifications as filed. In particular the Applicant argues that para [0007] and [0009] discloses that the 

    PNG
    media_image1.png
    169
    553
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    277
    578
    media_image2.png
    Greyscale

The Examiner respectfully disagrees, the statement merely suggests that the laminations of the two cores have an identical design, that does not necessarily mean that each lamination have tongues and free spaces in the same time. That for example could mean that all the laminations have tongues and no free spaces, or all the laminations have free spaces and no tongues (for cooling the magnet for example).
The Applicant conclusion that every lamination have tongues and free spaces cannot reasonably stem from para [0007]. Also para [0009] describes a variant, different embodiment from that in para [0007], and mentions nothing about identical/similar laminations.
Arguments regarding the 35 USC 112(3) rejections.
Applicant’s arguments, see pages 10 – 14 in the remarks of 11/24/2020, with respect to the 103 rejection of claim 1 have been fully considered and are persuasive.  The 103 rejection of claim 1 has been withdrawn. 
The Examiner also agrees with the Applicant that even though the prior art in record Lee (US 20130187486) disclose the newly structural limitations of amended claim 1, there is no evidence that the tongues (380) of Lee can perform the claimed function of “a plurality of permanent magnets held in a force-fitting manner in the magnet pockets of the laminated core”. This is evidenced by the radial length of the tongues 380 and the mold 370 required to hold the magnets in place.
Applicant's arguments regarding claim 15, filed 11/24/2020 have been fully considered but they are not persuasive. In particular, the Applicant argues in page 14, second paragraph, till the end of page 15 that neither Naiki, nor Uchida, or Takashi disclose that the magnets are inserted in the stamping direction. The stamping direction as very well-known is in the thickness direction of the metal sheet, i.e. the axial direction of the rotor (see for example the figure below from totalmateria.com), also, in the light of the specifications and the drawings, the axial direction is the same as the stamping direction, therefore, ALL of Naiki, Uchida, and Takashi discloses magnets that are inserted in the stamping direction.

    PNG
    media_image3.png
    289
    817
    media_image3.png
    Greyscale

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature in claim 16, “each of the metal sheets have free spaces defined about the periphery of the metal sheet between select deflectable metal tongues and the permanent magnets are pressed into the magnet pockets in the stamping direction, the plurality of stamped metal sheets being rotated relative to each other so that metal tongues and free spaces alternate in the axial direction within a magnet pocket” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As explained above in the response to argument section, the Applicant alleged that the subject matter of new 16, previously presented in claims 1, and 15 have support in para [0007]. Para [0007] merely suggests that the laminations of the two cores have an identical design, that does not necessarily mean that each lamination have tongues and free spaces in the same time. That for example could mean that all the laminations have tongues, or all the laminations have free spaces and no tongues, or that generally that the laminations of the first core 3a are identical to those in the second core 4a.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Naiki (JP 2015154665; Hereinafter, “Naiki”) in view of Uchida et al. (US 5786650; Hereinafter, “Uchida”) and in further view of totalmaterial.com
Regarding claim 15: Naiki discloses a method for producing a permanent magnet rotor (4) of an electric motor (1; fig. 1), made up of a laminated core (para [0021], lines 1 – 2) composed of a first and second partial laminated cores (cores 31, and 32), a plurality of permanent magnets (23; fig. 1 shows 10 magnets 23) held in a force-fitting manner (“friction force” as explained in para [0023], last 3 lines) in magnet pockets (36, and 37) of the first and second laminated core (31, and 32), said magnets 

    PNG
    media_image4.png
    376
    864
    media_image4.png
    Greyscale

(a) providing first and second partial laminated cores (31, and 32) and a plurality of permanent magnets (ten magnets 23 are shown in fig. 1); 
each of the partial laminated cores (31, 32) being made up of a plurality of stacked laminated metal sheets (para [0021], lines 1 – 2) and spaced radially extending deflectable metal tongues (47, 48) defined in select metal sheet (fig. 2), the deflectable metal tongues (47, 48) maintaining the force fit of the permanent magnets (23), select metal sheets (the sheets that have no tongues 47 and 48) having free spaces (the annotated fig. 2 below) defined about their periphery 
(b) axially pressing (see the arrows of the insertion direction of the magnets in the cores in fig. 3a and 3b) the permanent magnets (23) into the first partial laminated core (31) in the axial direction of the first partial laminated core (31) so that a first section of permanent magnets (23) is held in magnet pockets (36) of the first partial laminated core (31) and a second section of the permanent magnets (23) projects axially freely from the magnet pockets (see fig. 3b); and

    PNG
    media_image5.png
    697
    1031
    media_image5.png
    Greyscale

(c) axially pressing the second partial laminated core (32; see the arrow in fig. 3b) onto the free ends of the permanent magnets (23; fig. 3b) so that the permanent magnets (23) are pressed into the second partial laminated core (32) in the axial direction of the second partial laminated core (32).
Naiki does not specifically disclose that the metal sheets are stamped metal sheets.
Uchida discloses a rotor (10) having the metal sheets are stamped metal sheets (col. 10 lines 22-23).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the metal sheets of the rotor of Naiki as a stamped metal sheets as disclosed by Uchida since the metal stamping is well known for its precision and low cost.

Totalmateria.com discloses the stamping direction of the lamination (the sheet metal in fig. 2) is the thickness direction.

    PNG
    media_image6.png
    346
    498
    media_image6.png
    Greyscale

Therefore, it would have been obvious to have stamped the laminations of the cores of Naiki in view of Uchida in the thickness direction of the lamination (which is the axial direction of the rotor) as well known in the art since stamping is known for its high production rate and low cost.
Allowable Subject Matter
Claims 1 – 3, 5 – 7, and 9 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of laminations in claim 1 are neither anticipated nor made obvious over the prior arts in record.
Claims 2 – 3, 5 – 7, and 9 – 14 are allowable for depending on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/AHMED ELNAKIB/Examiner, Art Unit 2832